DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 03/28/2022 was entered.
Amended claims 1-16, 18, 20 and 51-53 are pending in the present application.
Applicants elected previously without traverse the invention of Group I.  Applicants also elected previously without traverse the following species:  (i) a host cell comprising a vector comprising a DNA sequence encoding the target RNA and a DNA sequence encoding an RNase inhibitor; (ii) mRNA; (iii) encoding an antigen; (iv) a pathogenic antigen; (v) a compound capable of inhibiting peptide and/or protein synthesis is added in step b); and (vi) obtaining the target RNA from the host cell by separating the target RNA from the endogenous RNA of the host cell.
	Claims 12-14, 16, 18 and 20 were withdrawn previously from further consideration because they are directed to non-elected species.
	Accordingly, amended claims 1-11, 15 and 51-53 are examined on the merits herein with the above elected species.

Response to Amendment
	All of the 103 rejections that were based on Daros et al (US 2017/0088871) in view of McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as set forth in the Non-Final Office action dated 10/28/2022 were withdrawn in light of currently amended independent claim 1, particularly with the new limitation “a DNA sequence encoding an RNA that consists of the target RNA”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended claims 1, 3-9, 15 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.
Berlanda Scorza et al already taught a method for purifying RNA from a sample in a highly efficient manner without unduly compromising potency or stability for pharmaceutical use (e.g., for use in immunizing animals), the method comprising one or more steps of tangential flow filtration, hydroxyapatite chromatography, core bead flow-through chromatography, or any combination thereof, wherein the RNA-containing sample is from in vitro transcription s or from in vivo (cell-based) transcription such as RNA virus extract or RNA-containing cell extract derived from animal, plant or bacterial cells (Abstract; particularly paragraphs [0008], [00025]-[00029],[00040]-[00041], [00045]-[00046]).  Berlanda Scorza et al also taught that the method includes steps involving discarding materials which do not contain the desired RNA species while maintaining materials which contain the desired RNA species; and the desired RNA can be double-stranded or single-stranded RNA (e.g., mRNA or self-replicating RNA replicon which typically encodes one or more proteins, and at least one of these is usefully an immunogen of interest against bacterial and/or viral diseases which is a pathogenic antigen), circular RNA or linear RNA (paragraphs [00025]-[00026], [000141] and [000145]).  Berlanda Scorza et al further taught that the RNA may be a small RNA containing 10-30 nucleotides per strand (e.g., siRNAs), medium RNA containing between 30-2000 nucleotides per strand (e.g., nonself-replicating mRNAs), or large RNA containing at least 2,0000 nucleotides per strand; and the RNA may contain one or more nucleotides having a modified nucleobase such as pseudouridine and/or 5-methylcytosine residues (paragraphs [00028]-[00029]), or the RNA is an unmodified mRNA having a 3’ poly-A tail (paragraphs [0040]-[00041]).  Berlanda Scorza et al also stated “Different purification steps can be used to isolate the RNA of interest from non-RNA components of the composition (e.g., DNA and proteins), as well as from other contaminant RNA” (paragraph [00047]).
Berlanda Scorza et al did not teach specifically a method for producing a target RNA in a bacterial host cell comprising the steps a)-c) as recited in independent claim 1, particularly using a bacterial host cell (e.g., E. Coli) comprising a DNA sequence encoding an RNA that consists of the target RNA in the form of a first vector and a DNA sequence encoding an RNase inhibitor (e.g., RraA, RraB, or others) in the form of a second vector.
Before the effective filing date of the present application (08/07/2015), at least Baum et al already taught vector constructs useful for in vitro and in vivo expression of double stranded RNA (dsRNA), and cell expression systems for efficient and cost-effective production of dsRNA in living cells (e.g., a bacterial host cell such as E. coli, including an RNAse III deficient E. coli strain) for providing the expressed dsRNA to target organisms (Abstract; Summary; col. 24, line 57 continues to line 60 on col. 26; and Example 2).  Baum et al also stated “I some embodiments, the host-cell-transcribed dsRNA is isolated from the host cell and purified before being provided to the target organism.  For example, dsRNA can be purified from a host cell lysate by extraction with a solvent or resin, precipitation, electrophoresis, chromatography, or a combination thereof” (col. 27, lines 11-17).  Example 2 demonstrated in vivo production and purification of Colorado Potato Beatle dsRNA using the RNAse III deficient E. coli HT115 (DE3) strain. 
Additionally, McDonagh et al already disclosed a recombinant microorganism (e.g., yeasts such as Saccharomyces cerevisia, Pichia pastoris; Lactobacillus species; Biffidobacterium species; Bacillus species and Clostridium species) comprising a transgene encoding angiogenin and optionally follistatin to be utilized as a source of angiogenin, for use in pharmaceuticals, neutraceuticals and functional foods, and in production of food products (Abstract; Summary; and particular paragraphs [0006]-[00010], [0018]-[0020], [0052], [0086]-[0089], [0100]-[0110]).  McDonagh also stated explicitly “In an embodiment, the angiogenin is co-expressed with ribonuclease inhibitor to enhance angiogenin expression” (paragraph [0009]); and “The microorganism may also co-express angiogenin with ribonuclease inhibitor to enhance angiogenin expression levels” (paragraph [0086]).
Moreover, Yeom et al already co-expressed RraA or RraB (inhibitors of RNAase E) in KSL2005 cells (E. Coli strain in which a chromosomal deletion in rne was complemented by a plasmid-borne rns gene coding RNAse ES under the control of an IPTG-inducible lacUV5 promoter) at a molar ratio of Rns to RraA protein that is sufficient for restoration of normal growth of these cells overproducing RNAse ES.  Yeom et al also examined the effect or RraA and RraB on RNA abundance on a global scale, total RNA was isolated from these cells and genome-wide analysis of RNA abundance at single gene resolution was conducted (section titled “Effects of coexpression of RraA or RraB on RNAse activity of RNAse ES in vivo” on page 12; page 11, right column, first two full paragraphs; and Fig. 1).  They found that the steady-state level of 3622 transcripts was increased by at least twofold on expression of either RraA or RraB.  Yeom et al disclosed that RNAse E has been shown to play a major role in the degradation and processing of a large number of RNA transcripts in E. coli (page, 10, left column, first sentence).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Berlanda Scorza et al by also co-expressing in a bacterial host cell (e.g., E. Coli) a DNA sequence encoding an RNase inhibitor such as RraA and/or RraB in the form of a second vector together with a DNA sequence encoding a targeted/desired RNA in the form of a first vector to further increase/enhance production of the targeted/desired RNA molecules in an RNA-containing bacterial cell extract for purification and for preparation of an RNA pharmaceutical composition, in light of the teachings of Baum et al, McDonagh et al and Yeom et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Baum et al already taught successfully at least a bacterial cell expression system (e.g., E. Coli, including an RNAse III deficient E. Coli strain) for efficient and cost-effective production of dsRNA; McDonagh et al also taught angiogenin to be co-expressed with ribonuclease inhibitor in a recombinant microorganism such as Lactobacillus species, Bifidobacterium species, Bacillus species to enhance angiogenin expression; and Yeom et al already demonstrated that the steady-state level of 3622 transcripts was increased by at least twofold on exogenous expression of either RraA or RraB (RNase inhibitors of RNase E and RNAse ES) in KSL2005 E. coli strain cells.  It would also have been obvious for an ordinary skill in the art that an enhanced angiogenin expression reported by McDonagh et al is at least due to enhanced angiogenin mRNA resulting from the co-expression of a ribonuclease inhibitor that inhibits RNAase activity from degrading angiogenin mRNA. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a bacterial host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related in part to the above new ground of rejection in the Amendment dated 03/28/2022 (pages 5-7) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Once again, Applicant argued basically that McDonagh does not provide any teaching regarding the potential effect of co-expression of an RNAse inhibitor on any particular target RNA in a bacterial host cell, nor does the reference contemplate such co-expression.  Applicant also argued that the Yeom reference does not concern methods of production of an exogenous target RNAs in bacteria nor does it provide any guidance regarding to the possible effect of RNase expression on an exogenous target RNA, and therefore a skill in the art would not have been motivated to look to the teachings of Yeom reference as useful guidance to target RNA production methods, particularly the Yeom reference specifically notes that in bacteria that forced overexpression OR depletion of RNase E is detrimental to cellular growth (page 10, right column, last paragraph) and such reduction of cell growth would be opposite of what would be desired for RNA production in bacteria.  Applicant further argued that the studies presented in the Yeom reference are a very specific situation in a bacterial strain that has been knocked-out for RNase E and engineered to overexpress RNase ES in its place, and therefore no useful information as to how expression of an RNase inhibitor could have effected target RNA production or bacterial cell growth as needed for target RNA production.  Applicant also argued that the effects of normal RNA degradation on such exogenous target RNA would have been unpredictable, let alone what effect, if any, co-expression of RNase inhibitor would be on a particular target RNA, and therefore only based on hindsight that an ordinary skilled in the art would predict a robust increase in target RNA yield upon co-expression of a RNAase inhibitor.  Applicant refers the examiner specifically to data for IB-5 construct in Table depicted in Example 3 of the present specification.
First, with respect to the new limitation “a DNA sequence encoding an RNA that consists of the target RNA” please refer to the new ground of rejection that is based on the teachings of Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS).
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the Yeom reference does not have to teach a method of producing exogenous target RNAs that comprises separation of the target RNA from the endogenous RNA of the host cell.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into consideration of the combination of cited references.
Third, since McDonagh stated explicitly “In an embodiment, the angiogenin is co-expressed with ribonuclease inhibitor to enhance angiogenin expression” (paragraph [0009]) and “The microorganism may also co-express angiogenin with ribonuclease inhibitor to enhance angiogenin expression levels” (paragraph [0086]), an ordinary skill in the art before the effective filing date of the present application would readily recognize that co-expression of angiogenin with ribonuclease inhibitor enhances angiogenic expression at both mRNA and protein expression levels, particularly an enhanced angiogenin expression is at least due to enhanced angiogenin mRNA resulting from the co-expression of a ribonuclease inhibitor that inhibits RNAase activity from degrading angiogenin mRNA.  Moreover, McDonagh also disclosed specifically that a microorganism includes Lactobacillus species, Biffidobacterium species, Bacillus species and Clostridium species; and accordingly McDonagh did disclose the effect of co-expression of an RNAse inhibitor on the target angiogenin mRNA for enhanced expression in a bacterial host cell.  Furthermore, Yeom et al also disclosed that RNAse E has been shown to play a major role in the degradation and processing of a large number of RNA transcripts in E. coli; and found that the steady-state level of 3622 transcripts was increased by at least twofold on expression of either RraA or RraB.  Accordingly, there is nothing that is unpredictable on the co-expression of RNase inhibitor for enhancing the production of a target RNA in a host cell via inhibition of RNase activity, and please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.
Fourth, there is no “sound” reason whatsoever for an ordinary skill in the art to select specifically bacteria with forced overexpression of RNase E or deleted RNase E for the production of a target RNA molecules as suggested by Applicant, given the prior art knowledge that forced depletion or overproduction of RNase E is detrimental for cellular growth.  The main reason for Yeom using a bacterial strain that has been knocked-out for RNase E and engineered to overexpress RNase ES in its place is to demonstrate that the E. Coli protein inhibitors RraA and RraB also inhibit ribonucleolytic activity of RNase ES, which is a Streptomyces coelicolor functional ortholog of RNAse E.  Once again, Yeom et al disclosed clearly that RNAse E has been shown to play a major role in the degradation and processing of a large number of RNA transcripts in E. coli.
Fifth, as for hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appears in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above new ground of rejection for details along with the motivations/rationales for combining the cited references.
Sixth, with respect to any “unexpected/surprising” data for the IB-5 vector construct in the Table depicted in Example 3 of the present application, any “unexpected/surprising” result must be commensurate with the scope of the claims.  In this instance, the examiner notes that the IB-5 vector construct comprises a first T7 promoter (SEQ ID NO: 5), a first lac operator (SEQ ID NO: 8) operably linked to a non-coding DNA sequence of 500 base pairs (SEQ ID NO: 1) containing a deleted start codon and three additional stop codons, and a second T7 promoter (SEQ ID NO: 5), a second lac operator (SEQ ID NO: 8) and a DNA sequence encoding RNase inhibitor RrnA (SEQ ID NO: 3) as well as a T7 terminator (SEQ ID NO: 6); and the IB-5 vector is transformed in E.coli strain BL21 (DE3) (page 43, first, third and sixth paragraphs; Table 1 on page 44).  Unlike a robust average yield of target RNA for the IB-5 vector construct (5474 ug/L), the IB-6 vector construct comprising the same elements as those of the IB-5 vector construct except for a DNA sequence encoding RNase inhibitor RrnA being replaced by a DNA sequence encoding RNase inhibitor HsRNH1 (SEQ ID NO: 4) has an average yield that is even lower than the average yield for the IB-1 vector construct without a DNA sequence encoding any RNase inhibitor (1331 ug/L vs 1345 ug/L, respectively).  Furthermore, Table 1 and the Table depicted in Example 3 showed clearly that the average yield of target RNA without RNase inhibitor expression for constructs IB-1, IB-2, IB-3 and IB-4 is also variable with different E. coli strains being used (BL21(DE3), XL10-Gold, SCS110) and different promoters being used (T7, tac and T7lac promoters).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1, 3-9, 15 and 51-52 above, and further in view of Hoerr et al (US 2010/0047261).
The combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al were presented above.  However, none of the references teaches specifically the target mRNA comprises a poly(A) region of about 50 to 400 adenosine nucleotides.
Before the effective filing date of the present application, Hoerr et al already taught a base-modified RNA comprising any RNA that codes for at least one protein/peptide, wherein the base-modified RNA can be single-stranded, double-stranded, linear or circular or in the form of mRNA, with a preferable length from 50 to 15,000 nucleotides, more preferably from 50 to 10,000 nucleotides; and a pharmaceutical composition such as a vaccine comprising the same base-modified RNA encoding an antigen for the treatment of tumor and cancer diseases and infectious diseases such as influenza, malaria, small pox, measles and others (Abstract; particularly paragraphs [0019], [0111]-[0112]).  Hoerr et al also taught that the coding mRNA comprising several structural elements, including 3’-UTR region followed by a poly-A tail, preferably a poly-A tail of at least about 50 nucleotides or at least about 70 nucleotides (paragraphs [0019] and [0078]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al by also at least selecting a target mRNA comprising a poly-A tail of at least about 50 nucleotides or about 70 nucleotides for expression and purification, in light of the teachings of Hoerr et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Hoerr et al already taught a pharmaceutical composition such as a vaccine comprising a base-modified RNA encoding an antigen (e.g., the base-modified RNA can be single-stranded, double-stranded, linear or circular or in the form of mRNA, with a preferable length from 50 to 15,000 nucleotides, more preferably from 50 to 10,000 nucleotides) for the treatment of tumor and cancer diseases and infectious diseases such as influenza, malaria, small pox, measles and others; and that the coding mRNA comprising a poly-A tail of at least about 50 nucleotides or at least about 70 nucleotides.  Please also noting that the primary Berlanda Scorza reference already taught explicitly that the mRNA having a 3’ poly-A tail.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Hoerr et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Hoerr et al as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1, 3-9, 15 and 51-52 above, and further in view of Birnbaum (US 3,582,469).
The combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al were presented above.  However, none of the references teaches specifically of adding a compound capable of inhibiting peptide and/or protein synthesis such as chloramphenicol being added at the fermentation step b) that allows transcription of target RNA.
Before the effective filing date of the present application, Birnbaum already taught a method for obtaining double-stranded RNA (DS-RNA), comprises adding Escherichia coli to a nutrient culture medium and permitting growth to occur, then adding MU-9 mutant of MS2 coliphage to infect the growing E. coli, then adding an antibiotic such as streptomycin, oxytetracycline and chloramphenicol at about 45 to about 120 minutes post-infection to inhibit the growth of the E. coli and thereby obtain an increased productivity of DS-RNA (Abstract; particularly col. 2, lines 32; and issued claims 1-6).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al by also adding an antibiotic such as chloramphenicol at the fermenting step b) to enhance the production of target/desired RNA molecules in at least E. coli host cells, in light of the teachings of Birnhaum as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Birnhaum et al already demonstrated successfully that adding an antibiotic such as streptomycin, oxytetracycline and chloramphenicol post-infection in a culture medium to inhibit the growth of infected E. coli to obtain an increased productivity of DS-RNA.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Birnhaum; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al  and Birnhaum as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a bacterial host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1, 3-9, 15 and 51-52 above, and further in view of Lacy et al (Protein expression and purification 11:195-200, 1997).
The combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al were presented above.  However, none of the references teaches specifically that the target RNA does not comprise a functional Shine-Dalgarno bacterial translational initiation site.
Before the effective filing date of the present application, Lacy et al already disclosed successfully introduction of silent mutations in the internal Shine-Dalgarno sequence of the codons for Ala 597, Thr 598, Glu 599 and Ala 600 to eliminate co-translational contaminant from an internal methionine codon located six bases downstream from the Shine-Dalgano sequence in a BoNT/A (Botulinum Neurotoxin Type A)-translocation domain construct in pET23a for Escherichia coli overexpression system (page 198, last 3 sentences of the paragraph on right column; and Fig. 1c).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al by also not having a functional Shine-Dalgarno bacterial translation initiation site in the target RNA produced in E. coli host cells, in light of the teachings of Lacy et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because for the sole purpose of producing target/desired RNA molecules in a bacterial host cell for pharmaceutical use in immunizing animals there is no need for a functional Shine-Dalgarno bacterial translation initiation site in the target RNA molecule, and Lacy et al already taught successfully introduction of silent mutations in an internal Shine-Dalgarno sequence to eliminate co-translational contaminant in a recombinant E. Coli overexpression system for a translocation domain of BoNT/A without adversely affecting expression of the modified mRNA transcript.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Lacy et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Lacy et al as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a bacterial host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 1 (the elected embodiment of providing a bacterial host cell comprising a vector comprising a DNA sequence encoding an RNA consists of the target DNA and a DNA sequence encoding an RNase inhibitor) is rejected under 35 U.S.C. 103 as being unpatentable over Berlanda Scorza et al (WO 2014/140211; IDS) in view of Baum et al (US 9,445,603), McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1, 3-9, 15 and 51-52 above, and further in view of Schwager (US 9,549,981).
The combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al were presented above.  However, none of the references teaches specifically that the DNA sequence encoding the target RNA and the DNA sequence encoding an RNase inhibitor are on the same vector.
Before the effective filing date of the present application, Schwager already taught a humanized antibody production process in a bacterial host cell in which polynucleotides encoding the light and heavy chains of the antibody may be inserted into the same or separate vectors (e.g., plasmids or phages) prior to introduction (e.g., transformation, transfection, electroporation or transduction) into the same host cell to facilitate expression (see at least col. 8, line 51 continues to line 54 on col. 9).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al and Yeom et al by also inserting and co-expressing the DNA sequence encoding the target RNA and the DNA sequence encoding an RNase inhibitor from the same vector, in light of the teachings of Schwager as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Schwager already taught successfully a humanized antibody production process in a bacterial host cell in which polynucleotides encoding the light and heavy chains of the antibody may be inserted into the same or separate vectors (e.g., plasmids or phages) prior to introduction (e.g., transformation, transfection, electroporation or transduction) into the same host cell to facilitate expression.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Schwager; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings of Berlanda Scorza et al, Baum et al, McDonagh et al, Yeom et al and Schwager set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a bacterial host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
	
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633